Name: 2013/285/EU: Council Decision of 10Ã June 2013 establishing the European Union position within the Council for TRIPS of the World Trade Organisation on the request for an extension of the transition period under paragraph 1 of Article 66 of the TRIPS Agreement for least-developed country Members
 Type: Decision
 Subject Matter: research and intellectual property;  economic conditions;  international trade;  world organisations;  international affairs
 Date Published: 2013-06-14

 14.6.2013 EN Official Journal of the European Union L 162/1 COUNCIL DECISION of 10 June 2013 establishing the European Union position within the Council for TRIPS of the World Trade Organisation on the request for an extension of the transition period under paragraph 1 of Article 66 of the TRIPS Agreement for least-developed country Members (2013/285/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 November 2012 Haiti, on behalf of the least-developed country Members (LDCs) group, formally requested an extension to the transition period for the implementation of the World Trade Organisations (WTO) Agreement on Trade-Related Aspects of Intellectual Property Rights (the TRIPS Agreement), pursuant to paragraph 1 of Article 66 of that Agreement. (2) The existing transition period, as agreed in the decision of the Council for TRIPS of 29 November 2005 was due to expire on 1 July 2013. (3) Paragraph 1 of Article 66 of the TRIPS Agreement provides that the Council for TRIPS shall, upon duly motivated request by a least-developed country Member, accord extensions of this period. (4) The leveraging and protection of intellectual property is a key factor in promoting socioeconomic growth, as recognised by ministers at the Regional Preparatory Meeting for Africa in Dar es Salaam in March 2013 ahead of the Annual Ministerial Review of the United Nations Economic and Social Council, which called for the redoubling of efforts to develop a legal and policy framework for e.g. intellectual property. (5) LDCs have progressed at different paces and to different extents in their implementation of the TRIPS Agreement. (6) Technical and financial assistance, its efficiency and proper coordination, plays an important role in implementation of the TRIPS Agreement. (7) Valuable steps have already been taken in the field of intellectual property by a number of LDCs, but it remains the case that LDCs have special needs and requirements and continue to face economic, financial and administrative constraints, therefore they need flexibility and further time to implement the TRIPS Agreement. (8) Accordingly, it is necessary to extend the transition period for implementation of the TRIPS Agreement for LDCs, HAS ADOPTED THIS DECISION: Article 1 1. The position to be taken by the European Union within the Council for TRIPS of the World Trade Organisation on the request for an extension of the transition period under paragraph 1 of Article 66 of the TRIPS Agreement for LDCs is that LDCs shall not be required to apply the provisions of the TRIPS Agreement, other than Articles 3, 4 and 5, for a period to be agreed by consensus by WTO members, or until the date on which they cease to be a least-developed country Member, whichever date is earlier. 2. During that extension period, LDCs shall not decrease their existing level of intellectual property protection below the standards set by the TRIPS Agreement. This Decision is without prejudice to the decision of the Council for TRIPS of 27 June 2002 on Extension of the Transition Period under Article 66.1 of the TRIPS Agreement for Least-Developed Country Members for Certain Obligations with Respect to Pharmaceutical Products. 3. Additionally, during that extension period, proper consideration shall be given to and analysis made of the varying levels of implementation of the TRIPS Agreement and needs identified across LDCs, and how technical assistance and capacity building programmes can be more effectively coordinated, used and assessed, with primary focus on those areas of most immediate utility to enable a gradual integration process. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 10 June 2013. For the Council The President E. GILMORE